EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the 30th of April, 2004, by and between FIRST BANK
OF HENRY COUNTY (the “Bank”) a bank organized under the laws of the State of
Georgia, and J. RANDALL DIXON, a resident of the State of Georgia (the
“Executive”).

 

RECITALS:

 

The Bank employs the Executive as Chief Executive Officer and President of the
Bank pursuant to that certain employment agreement dated as of January 28, 2002
(the “Employment Agreement”).

 

The parties to the Employment Agreement desire to amend and restate the
Employment Agreement on the terms and conditions set forth herein.

 

In consideration of the above premise and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

 

1.             Definitions. Whenever used in this Agreement, the following terms
and their variant forms together with any amendments hereto made in the manner
described in this Agreement.

 

1.1          “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.2          “Area” shall mean the geographic area within the boundaries of
Henry County, Georgia. It is the express intent of the parties that the Area as
defined herein is the area where the Executive performs or performed services on
behalf of the Bank under this Agreement.

 

1.3          “Bank Information” means Confidential Information and Trade
Secrets.

 

1.4          “Business of the Bank” shall mean the business conducted by the
Bank, which is the business of commercial banking.

 

1.5          “Cause” shall mean:

 

1.5.1        With respect to termination by the Bank:

 

(a)           A material breach of the terms of this Agreement by the Executive,
including, without limitations, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Bank. Such notice shall (i) specifically identify the duties that the Board of
Directors of the Bank believes the Executive has failed to perform, (ii) state
the facts upon which

 

1

--------------------------------------------------------------------------------


 

the Board of Directors made such determination, and (iii) be approved by a
resolution passed by two-thirds (2/3) of the directors then in office;

 

(b)           Conduct by the Executive that amounts to fraud, dishonesty or
willful misconduct in the performance of his duties, and responsibilities
hereunder;

 

(c)           Arrest for, charged in relation to (by criminal information,
indictment or otherwise), or conviction of the Executive during the Term of this
Agreement of a crime involving breach of trust or moral turpitude or any felony;

 

(d)           Conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)           Conduct by the Executive that results in an attempt to remove the
Executive from his position as an officer or executive of the Bank pursuant to a
written order by any regulatory agency with authority or jurisdiction over the
Bank.

 

1.5.2        With respect to termination by the Executive,

 

(a)           a material diminution in the powers, responsibilities or duties of
the Executive hereunder;

 

(b)           a material breach of the terms of this Agreement by the Bank,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Bank by the Executive; or

 

(c)           following a Change of Control,

 

(i)            a material reduction in the rate of the Executive’s Base Salary
in effect as of the effective date of the Change of Control;

 

(ii)           a change in the Executive’s principal business office location
such that the Executive is required to report regularly to a location which is
located more than thirty (30) miles from the Bank’s principal business office
located in McDonough, Georgia.

 

1.6          “Change of Control” means any one of the following events:

 

(a)           the acquisition by any person or persons acting in concert of the
then outstanding voting securities of the Bank, if, after the transaction, the
acquiring person (or persons) owns, controls or holds, with power to vote forty
percent (40%) or more of any class of voting securities of the Bank;

 

(b)           within any twelve-month period (beginning on or after the
Effective Date) the persons who were directors of the Bank immediately before
the beginning of such

 

2

--------------------------------------------------------------------------------


 

twelve-month period (the “Incumbent Directors”) shall cease to constitute at
least a majority of the Board of Directors; provided that any director who was
not a director as of the Effective Date shall be deemed to be an Incumbent
Director if that director were elected to the Board of Directors by, or on the
recommendation of or with the approval of, at least two-thirds (2/3) of the
directors who then qualify as Incumbent Directors; and provided further that no
director whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors shall be
deemed to be an Incumbent Director;

 

(c)           a reorganization, merger or consolidation, with respect to which
persons who were the stockholders of the Bank immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or

 

(d)           the sale, transfer or assignment of all or substantially all of
the assets of the Bank to any third party.

 

1.7          “Confidential Information” means data and information relating to
the business of the Bank (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Executive or of which the Executive became
aware as a consequence of or through the Executive’s relationship to the Bank
and which has value to the Bank and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.

 

1.8          “Disability” shall mean the inability of the Executive to perform
each of his material duties under this Agreement for the duration of the
short-term disability period under the Bank’s policy then in effect (or, if no
such policy is in effect, a period of 180 consecutive days) as certified by a
physician chosen by the Bank and reasonably acceptable to the Executive.

 

1.9          “Effective Date” shall mean the date set forth above on which the
Agreement is executed.

 

1.10        “Initial Term” shall mean that period of time commencing on the
Effective Date and running until the earlier of the close of business on the
last business day immediately preceding the fourth anniversary of the Effective
Date or any earlier termination of employment of the Executive under this
Agreement as provided for in Section 3.

 

1.11        “Term” shall mean the Initial Term and all subsequent renewal
periods.

 

1.12        “Trade Secrets” means Bank information including, but not limited
to, technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:

 

3

--------------------------------------------------------------------------------


 

(a)           derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(b)           is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2.             Duties.

 

2.1          Position. The Executive is employed as the Chief Executive Officer
and President, subject to the direction of the Board of Directors of the Bank or
its designee(s), and shall perform and discharge well and faithfully the duties
which may be assigned to him from time to time by the Bank in connection with
the conduct of its business. The duties and responsibilities of the Executive
are set forth on Exhibit A attached hereto.

 

2.2          Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

 

(a)           devote substantially all of his time, energy and skill during
regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;

 

(b)           diligently follow and implement all reasonable and lawful
management policies and decisions communicated to him by the Board of Directors
of the Bank; and

 

(c)           timely prepare and forward to the Board of Directors of the Bank
all reports and accountings as may be requested of the Executive.

 

2.3          Permitted Activities. The Executive shall devote his entire
business time, attention and energies to the Business of the Bank and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Executive from:

 

(a)           investing his personal assets in businesses which (subject to
clause (b) below) are not in competition with the Business of the Bank and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;

 

(b)           purchasing securities in any corporation whose securities are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the Bank;
and

 

4

--------------------------------------------------------------------------------


 

(c)           participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books or teaching so long as
the Board of Directors of the Bank approves of such activities prior to the
Executive’s engaging in them.

 

3.             Term and Termination.

 

3.1          Term. This Agreement shall remain in effect for the Initial Term.
At the end of the Initial Term and at the end of each twelve-month extension
thereof, this Agreement shall automatically be extended for a successive
twelve-month period unless either party gives written notice to the other of its
or his intent not to extend this Agreement with such written notice to be given
not less than sixty (60) days prior to the end of the Initial Term or such
twelve-month period. In the event such notice of non-extension is properly
given, this Agreement shall terminate at the end of the remaining Term then in
effect.

 

3.2          Termination. During the Term, the employment of the Executive under
this Agreement may be terminated only as follows:

 

3.2.1        By the Bank:

 

(a)           For Cause, upon written notice to the Executive pursuant to
Section 1.5.1 hereof, in which event the Bank shall have no further obligation
to the Executive except for the payment of any amounts due and owing under
Section 4 on the effective date of termination;

 

(b)           Without Cause at any time, provided that the Bank shall give the
Executive thirty (30) days’ prior written notice of its intent to terminate, in
which event the Bank shall be required to continue to meet its obligations to
the Executive under Section 4.1 for thirty-six (36) months following the
effective date of termination; or

 

(c)           Upon the Disability of the Executive at any time, provided that
the Bank shall give the Executive thirty (30) days’ prior written notice of its
intent to terminate, in which event, the Bank shall be required to continue to
meet its obligations under Section 4.1 for thirty-six (36) months following the
effective date of termination or until the Executive begins receiving payments
under the Bank’s long-term disability policy, whichever occurs first.

 

3.2.2        By the Executive:

 

(a)           For Cause, in which event the Bank shall be required to continue
to meet its obligations to the Executive under Section 4.1 for thirty-six (36)
months following the effective date of termination; or

 

(b)           Without Cause or upon the Disability of the Executive, provided
that the Executive shall give the Bank sixty (60) days’ prior written notice of
his

 

5

--------------------------------------------------------------------------------


 

intent to terminate, in which event the Bank shall have no further obligation to
the Executive except for the payment of any amounts due and owing under Section
4 on the effective date of the termination.

 

3.2.3        At any time upon mutual, written agreement of the parties, in which
event the Bank shall have no further obligation to the Executive except for the
payment of any amounts due and owing under Section 4 of this Agreement on the
effective date of termination unless otherwise set forth in the written
agreement.

 

3.2.4        Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death, in which event the Bank
shall have no further obligation to the Executive except for the payment of any
amounts due and owing under Section 4 on the effective date of termination.

 

3.3          Change of Control. If, within twelve (12) months following a Change
of Control, the Executive terminates his employment with the Bank under this
Agreement for Cause or the Bank terminates Executive’s employment without Cause,
the Executive, or in the event of his subsequent death, his designated
beneficiaries or his estate, as the case may be, shall receive, as liquidated
damages, in lieu of all other claims, a severance payment equal to three (3)
times the Executive’s then current Base Salary, to be paid in full on the last
day of the month following the date of termination. In no event shall the
payment(s) described in this Section 3.3 exceed the amount permitted by Section
280G of the Internal Revenue Code, as amended (the “Code”). Therefore, if the
aggregate present value (determined as of the date of the Change of Control in
accordance with the provisions of Section 280G of the Code) of both the
severance payment and all other payments to the Executive in the nature of
compensation which are contingent on a change in ownership or effective control
of the Bank or in the ownership of a substantial portion of the assets of the
Bank (the “Aggregate Severance”) would result in a “parachute payment,” as
defined under Section 280G of the Code, then the Aggregate Severance shall not
be greater than an amount equal to 2.99 multiplied by Executive’s “base amount”
for the “base period,” as those terms are defined under Section 280G. In the
event the Aggregate Severance is required to be reduced pursuant to this Section
3.3, the Executive shall be entitled to determine which portion of the Aggregate
Severance is reduced so that the Aggregate Severance satisfies the limit set
forth in the preceding sentence. Notwithstanding any provision in this
Agreement, if the Executive may exercise his right to terminate employment under
this Section 3.3 or under Section 3.2.2(a), the Executive may choose which
provision shall be applicable.

 

4.             Compensation. The Executive shall receive the following salary
and benefits:

 

4.1          Base Salary. The Executive shall be compensated at an annual base
rate of $150,000.(the “Base Salary”). The Executive’s Base Salary shall be
reviewed by the Board of Directors of the Bank at least annually, and the
Executive shall be entitled to receive annually an increase in such amount, if
any, as may be determined by the Board of Directors based on its evaluation of
Executive’s performance. Base Salary shall be payable in accordance with the
Bank’s normal payroll practices.

 

6

--------------------------------------------------------------------------------


 

4.2          Incentive Compensation.

 

(a)           Cumulative Profitability Bonus. At such time as the Bank becomes
cumulatively profitability for a period of three (3) consecutive months, the
Executive shall be eligible to receive a one-time bonus equal to $15,000 (the
“Cumulative Profitability Bonus”), subject to the Board of Directors’ evaluation
of the Executive’s performance.

 

(b)           Annual Profitability Bonus. Beginning with the calendar year
following the calendar year in which the Cumulative Profitability Bonus is paid
under Subsection (a), the Executive shall be eligible to receive annual bonus
compensation based upon fiscal year-end net income of the Bank as follows:

 

Bonus Levels

 

Stock Options

 

Fiscal Year-End
Net Income of Bank

 

 

 

 

 

10% of annual salary plus

 

2,000

 option

 

At least $200,000 but less than $500,000

20% of annual salary plus

 

4,000

 options

 

At least $500,000 but less than $800,000

30% of annual salary plus

 

6,000

 options

 

At least $800,000 but less than $1,200,000

40% of annual salary plus

 

8,000

 options

 

At least $1,200,000 but less than $1,500,000

50% of annual salary plus

 

10,000

 options

 

At least $1,500,000 but less than $2,000,000

60% of annual salary plus

 

12,000

 options

 

At least $2,000,000 but less than $2,600,000

70% of annual salary plus

 

14,000

 options

 

Equal to or more than $2,600,000

 

The stock options will be granted under the First Bank of Henry County 2000
Stock Incentive Plan and will be subject to the terms of a separate stock option
agreement.

 

(c)           Discretionary Bonus. The Executive shall be eligible for
additional bonus payments at the discretion of the Board of Directors of the
Bank based on its evaluation of the Executive’s performance. The factors that
the Board of Directors will consider in determining the amount of any additional
bonus include, but are not limited to, the Bank’s profitability, earnings growth
and quality of assets (measured by the results of regulatory examinations).

 

No bonuses will be paid under this Section 4.2 if the Bank does not have a
CAMELS of 1 or 2 for the period to which the bonus relates or if the Bank is
subject to any active regulatory investigation for the time period to which the
bonus relates, excluding routine regulatory exams.

 

4.3          Stock Options. For each year during the Term, the Executive will be
entitled to receive an option to purchase 2,500 shares of the Bank’s common
stock. The options described in this Section will be granted pursuant to the
First Bank of Henry County 2000 Stock Incentive Plan as of each anniversary date
of the Effective Date. The stock options will be subject to the terms of a
separate stock option agreement.

 

4.4          Health Insurance. The Bank shall reimburse the Executive for the
cost of premium payments paid by the Executive for the Executive’s current
health and dental insurance covering the Executive and the members of his
immediate family.

 

7

--------------------------------------------------------------------------------


 

4.5          Automobile. Beginning as of the Effective Date, The Bank will
provide the Executive with an automobile to be use by the Executive for Business
and personal purposes. The make and model of the automobile shall be determined
by the Bank which will be commensurate with the position. The Bank will pay
expenses associated with the operation, maintenance, repair and insurance for
the automobile.

 

4.6          Business Expenses; Memberships. The Bank specifically agrees to
reimburse the Executive for:

 

(a)           Reasonable and necessary business (including travel) expenses
incurred by the Executive in the performance of his duties as approved by the
Board of Directors of the Bank or their designee; and

 

(b)           Reasonable dues and business related expenditures, including
initiation fees, associated with memberships, as selected by the Executive, in a
single country club and in professional associations which are commensurate with
his position;

 

provided; however, that the Executive shall, as a condition of any
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Bank and
in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.

 

4.7          Vacation. On a non-cumulative basis, the Executive shall be
entitled to five (5) weeks of vacation in each successive twelve-month period
during the Term, during which his compensation shall be paid in full.

 

4.8          Life Insurance. The Bank will provide the Executive with term life
insurance coverage providing a death benefit of not less than $200,000.00,
payable to such beneficiary or beneficiaries as the Executive may designate. If
the term life insurance cannot be obtained from the insurer with a standard or
better risk classification, the Bank shall not be obligated to provide such
insurance coverage.

 

4.9          Benefits. In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to executives of the Bank similarly situated to the
Executive. All such benefits shall be awarded and administered in accordance
with the Bank’s standard policies and practices. Such benefits may include, by
way of example only, profit-sharing plans, retirement or investment funds,
dental, health, life and disability insurance benefits and such other benefits
as the Bank deems appropriate.

 

4.10        Withholding. The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

8

--------------------------------------------------------------------------------


 

5.             Bank Information.

 

5.1          Ownership of Bank Information. All Bank Information received or
developed by the Executive while employed by the Bank will remain the sole and
exclusive property of the Bank.

 

5.2          Obligations of the Executive. The Executive agrees:

 

(a)           to hold Bank Information in strictest confidence;

 

(b)           not to use; duplicate, reproduce, distribute, disclose or
otherwise disseminate Bank Information or any physical embodiments of Bank
Information; and

 

(c)           in any event, not to take any action causing or fail to take any
action necessary in order to prevent any Bank Information from losing its
character or ceasing to qualify as Confidential Information or Trade Secrets.

 

In the event that the Executive is required by law to disclose any Bank
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Bank when the Executive becomes aware that such disclosure has
been requested and is required by law. This Section 5 shall survive for a period
of twelve (12) months following termination of this Agreement for any reason
with respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.

 

5.3          Delivery upon Request or Termination. Upon request by the Bank, and
in any event upon termination of his employment with the Bank, the Executive
will promptly deliver to the Bank all property belonging to the Bank, including,
without limitation, all Bank Information then in his possession or control.

 

6.             Non-Competition. The Executive agrees that during his employment
by the Bank hereunder and, in the event of his termination:

 

•      by the Bank for Cause pursuant to Section 3.2.1(a),

•      by the Executive without Cause pursuant to Section 3.2.2(b), or

•      by the Executive in connection with a Change of Control pursuant to
Section 3.3,

 

for a period of six (6) months thereafter, he will not (except on behalf of or
with the prior written consent of the Bank), within the Area, either directly or
indirectly, on his own behalf or in the service of others, as an executive
employee or in any other capacity which involves duties and responsibilities
similar to those undertaken for the Bank (including as an organizer or proposed
executive officer of a new financial institution), engage in any business which
is the same as or essentially the same as the Business of the Bank.

 

7.             Non-Solicitation of Customers. The Executive agrees that during
his employment by the Bank hereunder and in the event of his termination:

 

9

--------------------------------------------------------------------------------


 

•      by the Bank for Cause pursuant to Section 3.2.1(a),

•      by the Executive without Cause pursuant to Section 3.2.2(b), or

•      by the Executive in connection with a Change of Control pursuant to
Section 3.3;

 

for a period of six (6) months thereafter, he will not (except on behalf of or
with the prior written consent of the Bank), within the Area, on his own behalf
or in the service of or on behalf of others, solicit, divert or appropriate or
attempt to solicit, divert or appropriate, any business from any of the Bank’s
customers, including actively sought prospective customers, with whom the
Executive has or had material contact during the last one (1) year of his
employment, for purposes of providing products or services that are competitive
with those provided by the Bank.

 

8.             Non-Solicitation of Employees. The Executive agrees that during
his employment by the Bank hereunder and, in the event of his termination:

 

•      by the Bank for Cause pursuant to Section 3.2.1(a),

•      by the Executive without Cause pursuant to Section 3.2.2(b), or

•      by the Executive in connection with a Change of Control pursuant to
Section 3.3,

 

for a period of six 6), months thereafter, he will not, within the Area, on his
own behalf or in the service or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Bank,
whether or not:

 

•      such employee is a full-time employee or a temporary employee of the
Bank,

•      such employment is pursuant to written agreement, or

•      such employment is for a determined period or is at will.

 

9.             Remedies. The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Bank, and that irreparable loss and damage will
be suffered by the Bank should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Bank shall be entitled to a temporary restraining order
and temporary and permanent injunctions to prevent a breach or contemplated
breach of any of the covenants. The Bank and the Executive agree that all
remedies available to the Bank or the Executive, as applicable, shall be
cumulative.

 

10.          Severability. The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision shall not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.

 

10

--------------------------------------------------------------------------------


 

11.          No Set-Off by the Executive. The existence of any claim, demand,
action or cause of action by the Executive against the Bank whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Bank of any of its rights hereunder.

 

12.          Notice. All notices and other communications required or permitted
under this Agreement shall be in writing and, if mailed by prepaid first-class
mail or certified mail, return receipt requested, shall be deemed to have been
received on the earlier of the date shown on the receipt or three (3) business
days after the postmarked date thereof. In addition, notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

(i)            If to the Bank, to it at:

 

First Bank of Henry County

120 Keys Ferry Street

McDonough, GA  30253

Attention:  James T. Chaffin, III

 

(ii)           If to the Executive, to him at:

 

His current place of residence.

 

13.          Assignment. Neither party hereto may assign or delegate this
Agreement or any of its rights and obligations hereunder without the written
consent of the other party to this Agreement.

 

14.          Waiver. A waiver by one party to this Agreement of any breach of
this Agreement by the other party to this Agreement shall not be effective
unless in writing, and no waiver shall operate or be construed as a waiver of
the same or another breach on a subsequent occasion.

 

15.          Arbitration. Any controversy or claim arising out of or relating to
this contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in a state court of Henry County or the federal court for the Northern
District of Georgia. The Bank and the Executive agree to share equally the fees
and expenses associated with the arbitration proceedings.

 

16.          Attorney’s Fees. In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award, the
party prevailing in such litigation shall be entitled to receive from the other
party all reasonable costs and expenses, including without limitation attorneys’
fees, incurred by the prevailing party in connection with such litigation, and
the other party shall pay such costs and expenses to the prevailing party
promptly upon demand by the prevailing party.

 

11

--------------------------------------------------------------------------------


 

17.          Applicable Law. This Agreement shall be construed and enforced
under and in accordance with the laws of the State of Georgia.

 

18.          Interpretation. Words importing any gender include all genders.
Words importing the singular form shall include the plural and vice versa. The
terms “herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms
refer to this Agreement. Any captions, titles or headings preceding the text of
any article, section or subsection herein are solely for convenience of
reference and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

19.          Entire Agreement. This Agreement embodies the entire and final
agreement of the parties on the subject matter stated in this Agreement. No
amendment or modification of this Agreement shall be valid or binding upon the
Bank or the Executive unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

 

20.          Rights of Third Parties. Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, firm or other entity,
other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.          Survival. The obligations of the Executive pursuant to Sections 5,
6, 7, 8 and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective Sections.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank and the Executive have executed and delivered this
Agreement as of the first shown above.

 

 

THE BANK

 

 

 

 

 

FirstBank of Henry County

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

Don H. Cagle

 

 

 

 

Title:

     Chairman

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

J. Randall Dixon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness / Notary Public

 

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Initial Duties of the Executive

 

The initial duties of the Executive shall include, in addition to any other
duties assigned the Executive by the Board of Directors of the Bank or its
designee(s), the following:

 

•

 

Foster a corporate culture that promotes ethical practices, encourages
individual integrity, fulfills social responsibility, and is conducive to
attracting, retaining and motivating a diverse group of top-quality employees at
all levels.

 

 

 

•

 

Keep the Board of Directors of the Bank or its designee(s) well informed of the
financial condition and status of the Bank,

 

 

 

•

 

Support and manage other Senior Management members to develop an effective
management team and to implement an active plan for its development.

 

 

 

•

 

Work with the Board of Directors to develop a long-term strategy that creates
shareholder value.

 

 

 

•

 

Develop and recommend to the Board annual business plans and budgets that
support the Bank’s long-term strategy.

 

 

 

•

 

Manage the day to day business affairs of the Bank appropriately.

 

 

 

•

 

Use best efforts to achieve the Bank’s financial and operating goals and
objectives.

 

 

 

•

 

Use best efforts to improve the quality and value of the products and services
provided by the Bank.

 

 

 

•

 

Use best efforts to ensure that the Bank maintains a satisfactory competitive
position within its industry.

 

 

 

•

 

Develop an effective management team and an active plan for its development and
succession, and make recommendations to the Board regarding hiring, firing and
compensation.

 

 

 

•

 

Implement major corporate policies.

 

1

--------------------------------------------------------------------------------